Citation Nr: 1811009	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-32 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for numbness and tingling, to include arthritis and bursitis of the bilateral lower extremities, claimed as due to residuals from back surgery.

2.  Entitlement to service connection for numbness and tingling, to include arthritis and bursitis of the bilateral upper extremities, claimed as due to residuals from back surgery.

3.  Entitlement to a compensable rating for service-connected hypertension.

4.  Entitlement to an increased rating, in excess of 10 percent, for service-connected degenerative joint disease (djd) of L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1974 to February 1994.

This matter comes to the Board of Veterans Appeals (Board) on appeal from April 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's numbness and tingling condition of the bilateral lower extremities is related to his service-connected back condition and disability ratings are assigned as part of his service-connected back condition.

2.  The Veteran's numbness and tingling condition of the bilateral upper extremities is not related to his service-connected back condition and is not directly related to service.

3.  The Veteran's hypertension is treated with medication, but there is no evidence of a history of diastolic pressure predominantly 100 or more.  During the pendency of this appeal, the Veteran's recorded diastolic pressure was predominantly less than 100 and his recorded systolic pressure was predominantly less than 160.

4.  For the entire claims period, the Veteran's back disability has been manifested by pain of the lower back, with range of motion, at worse, limited to 90 degrees of flexion.  The Veteran's back disability shows no evidence of range of motion limited to 60 degrees or less, or of ankylosis.

5.  The Veteran's service-connected lumbosacral spine disability manifests with neurological deficits resulting in moderate radiculopathy in the left lower extremity.

6.  The Veteran's service-connected lumbosacral spine disability manifests with neurological deficits resulting in moderate radiculopathy in the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for numbness and tingling, to include arthritis and bursitis, of the bilateral lower extremities have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for numbness and tingling, to include arthritis and bursitis, of the bilateral upper extremities have not all been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, DC (DC) 7101 (2017).

4.  The criteria for a rating in excess of 10 percent for the service-connected lumbosacral spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, DCs 5237-5243 (2017).

5.  The criteria for a separate rating of 20 percent, but no more, for lumbar radiculopathy of the left lower extremity associated with the Veteran's service-connected back disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.124, DC 8520 (2017).

6.  The criteria for a separate rating of 20 percent, but no more, for lumbar radiculopathy of the right lower extremity associated with the Veteran's service-connected back disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.124, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board is aware that the issues of entitlement to service connection for numbness and tingling of the upper and lower extremities were characterized as new and material evidence.  The RO previously determined that the April 2012 rating decision was not timely appealed; however, upon review, the Board finds that a notice of disagreement (NOD) was received within a year of notification of the April 2012 rating decision.

The Veteran submitted a NOD on May 9, 2012 indicating that the Veteran disagreed with the "denial for increase in back condition."  On May 25, 2012, the Veteran received notice that the RO needed clarification of the NOD.  On June 3, 2012, the Veteran submitted a statement clarifying that he disagreed with "No. 1 numbness, tingling to include arthritis, bursitis, left lower and right extremities associated with djd L4-L5-S1.  No. 2 numbness and tingling to include arthritis of the upper extremities associated with djd L4, L5, S1."

The Board finds that the Veteran timely appealed the April 2012 rating decision, and that rating decision remains pending.  Accordingly, as the rating decision was never final, an analysis of new and material evidence is not required and the issues are recharacterized as entitlement to service connection for numbness and tingling.  See 38 U.S.C. 7105; 38 C.F.R. 20.201, 20.300, 20.302(a)).  Essentially, and consistent with 38 C.F.R. § 4.71's General Rating Formula for Diseases and Injuries of the Spine, the lower extremity objective neurological abnormality of the bilateral lower extremities is part of the Veteran's service connected low back disability.  

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected condition.  38 C.F.R. § 3.310 (2017).

On June 30, 2010, the Veteran requested service connection for bilateral upper and lower extremity conditions to include arthritis, bursitis, and numbness/tingling, all due to residuals from back surgery.  In the Veteran's October 2017 hearing he stated that his upper and lower extremity conditions began after his back surgery.  The Veteran has not contended that his upper and lower extremity conditions are directly related to service.

The Veteran is claiming numbness and tingling of the upper and lower extremities associated with his djd, stating in the October 2017 hearing that the upper and lower extremity problems began after the surgery.

In the October 2017 hearing, the Veteran testified that he received a temporary 100 percent rating for the surgery on his back but that he was not granted an increase for his back condition because they stated that his surgery was not service connected.  The Board cannot explain, without speculating, why the RO granted a 100 percent temporary rating for the non-service connected epidural abscess surgery.

The Veteran is rated at 10 percent for djd from March 1, 1994, 100 percent from June 8, 2006, and 10 percent from September 1, 2006.  The Veteran underwent a back surgery (epidural abscess) for a growth in his back.  His back surgery is not service connected.  However, in the January 2007 rating decision, the RO granted a temporary 100 percent rating due to the Veteran's surgery on his back, requiring hospitalization, on June 8, 2006.

The Veteran underwent VA examinations in March 2008, April 2012, June 2014, and May 2017, all indicating that the Veteran's service-connected back condition is not related to the abscess necessitating surgery in 2006.  The opinions note that the surgical intervention was a result of an acute bacterial infection resulting in an epidural abscess and not the Veteran's pre-existing spondylosis (djd and ddd).  The May 2017 examiner acknowledged that more symptoms were reported after the 2006 back surgery for the epidural abscess, but noted that it is not likely to be secondary to the service connected lumbar condition.

In order to connect the Veteran's upper and lower extremity conditions to service, secondary to the Veteran's surgery, it must be shown that the surgery itself is connected to service.  In this case, the surgery must be shown to be related to the Veteran's service-connected djd or, alternatively, that the back surgery is connected through a claim under 38 U.S.C. § 1151.  To the extent that the Veteran's upper and lower extremities are directly related to his service-connected djd, secondary service connection may be granted; however, as it is not currently service-connected, the surgery cannot be the basis of a secondary service connection claim.

A.  Bilateral lower extremities

The Veteran contends that his bilateral lower extremities condition developed as a result of his service-connected back condition.

The Veteran underwent a VA examination in June 2014.  The examiner opined that the Veteran's complaints of numbness and tingling to include arthritis and bursitis of the left lower extremity were the result of the epidural abscess in 2006, and that the abscess was unrelated to the Veteran's service connected back injury sustained in service.

The Veteran underwent a VA examination in April 2017.  The examiner, taking into account the Veteran's treatment records and records related to the epidural abscess surgery, opined that it is at least as likely as it is not that the Veteran's lower extremity symptoms of mild bilateral posterior leg pain and short-lasting intermittent severe numbness of entire legs with sitting on the toilet more than 7 minutes are secondary to the lumbar spine condition.

After a careful review of the evidence, and affording the Veteran the full benefit of the doubt, the Board finds that a grant of service connection for the Veteran's bilateral lower extremity condition is warranted as it is related to the Veteran's service-connected back condition.

B.  Bilateral upper extremities

The Veteran contends that his bilateral upper extremities condition developed as a result of his service-connected back condition.

The Veteran underwent a VA examination in June 2014.  The examiner opined that the Veteran's bilateral upper extremity condition was unrelated to the Veteran's service connected back injury.

The Veteran underwent a VA examination in April 2017.  The examiner opined that based on all available evidence at this time, it is less likely than not that the Veteran's upper extremity symptoms are secondary to the service-connected lumbar spine condition.  The examiner stated that it is more likely than not that there is either a cervical radiculopathy secondary to cervical spine degenerative changes and/or an upper extremity peripheral nerve condition.  The examiner stated that either condition would not be secondary to the lumbar spine condition.

The Board acknowledges the Veteran's statements regarding what he believes to be the cause of his bilateral upper extremity condition.  It is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of conditions that are complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is competent to discuss the symptoms experienced due to his condition, the cause of the Veteran's bilateral upper extremity condition is a complex question that cannot be answered based on observation or analysis by a layperson.  Thus, his nexus statements are not competent evidence.

The Board has considered the Veteran's statements, but finds the Veteran's medical records and VA examinations to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

Regarding secondary service connection, the Veteran contends that his bilateral upper extremity condition is related to his service-connected back condition and developed after his back surgery.  However, as discussed above, the April 2017 VA examiner indicated that the Veteran's bilateral upper extremity condition is less likely than not secondary to the Veteran's service-connected back condition.  Therefore, service connection on a secondary basis is not warranted.

For the reasons described above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral upper extremity condition as secondary to his service-connected back condition and non-service connected epidural abscess; therefore, the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Hypertension

The Veteran contends that his service-connected hypertension warrants a compensable rating.

Hypertension is rated under DC 7101.  38 C.F.R. § 4.104.  Under DC 7101, hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  38 C.F.R. § 4.104, DC 7101.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.

Medical treatment records from Mercy Medical Center show blood pressure readings of 142/78 on June 7, 2006 and 146/82 and 167/85 on June 8, 2006.

In a July 2006 hearing, the Veteran stated that he started taking medication for hypertension in 1996 or 1997, that they doubled his medication, and that his blood pressure was not as severe as it was previously.

In the March 2009 VA examination, the Veteran was diagnosed with hypertension, essential, controlled.  A May 2001 record notes that the Veteran was seen in the ER for a headache and that his blood pressure was 147/115.  On June 6, 1984 and June 12, 1992, the Veteran's diastolic pressure was recorded as 100.  The October 1994 VA examination report showed a reading of 130/80.  A March 2009 examination revealed that blood pressure was well controlled with medication and that blood pressure readings were 120/70 while standing and 122/84 while seated.  VA treatment records reveal predominant systolic readings between 118 and 155 with diastolic readings predominantly between 55 and 98.

VA treatment records from June 2017 do not show blood pressure ratings higher than 160 for systolic or higher than 100 for diastolic.

At his October 2017 hearing, the Veteran stated that he takes medication for his hypertension and that he previously received treatment from Mercy Clinic South but that now all of his treatment is at VA.  He stated that he checks his blood pressure every night and reports it to his doctor if it is abnormal (over 90).

During the pendency of this appeal, the Veteran's recorded diastolic pressure was consistently less than 100 and his recorded systolic pressure was consistently less than 160.  He treated his hypertension with daily medication.  The record does not show a history of diastolic pressure predominantly 100 or more.  As noted above, there are a few blood pressure readings over 160 (systolic) or over 100 (diastolic), but they appear to be the anomaly, as his blood pressure readings are otherwise consistently below 160 (systolic) or 100 (diastolic).  Thus, after a review of the pertinent evidence, the Board determines that a compensable rating is not warranted.  The criteria for a higher rating has not been met.  The Board finds that the preponderance of the evidence is against schedular compensable rating for hypertension.  Hence the appeal as to a higher rating for hypertension must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102.



B. Degenerative Joint Disease - Back

The Veteran contends that his degenerative joint disease warrants a rating in excess of the 10 percent rating currently assigned.

The Veteran's back disability is rated under hyphenated diagnostic code 5003-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5003 refers to degenerative arthritis and DC 5242 refers to degenerative arthritis of the spine.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DC 5235-5242.

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.

The General Formula provides that an evaluation of 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

In this case, the Veteran has been assigned a 10 percent rating for degenerative joint disease of the lumbar spine pursuant to the criteria found in the General Formula.

The Veteran asserts that a rating in excess of 10 percent is warranted for his djd.  In January 1995, he was granted a 10 percent rating for his back condition under 38 C.F.R. § 4.71a, DCs 5003-5295.  At that time, DC 5295 was applicable to lumbosacral strain.  Subsequently, the criteria for rating spine disabilities were changed, and all such disorders are rated under the General Rating Formula for Diseases And Injuries Of The Spine.  The diagnostic codes were renumbered and the Veteran's disability is now rated under DCs 5003-5242, applicable to arthritis and degenerative arthritis of the spine.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under DC 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2017).

When evaluating joint disabilities rated based on limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran underwent a VA examination in April 2012.  The report indicates that range of motion testing noted post-test extension, post-test right lateral rotation, and post-test right and left lateral rotation all end at 20 degrees.  The examiner noted functional loss as "less movement than normal".  The report indicates that the Veteran did not have radicular pain but noted that the Veteran has IVDS with no incapacitating episodes over the past 12 months.  The examiner opined that one would expect natural progression of spondylosis with aging.  The examiner noted that the Veteran indicated that he no longer has back pain.

The Veteran underwent a VA examination in June 2014.  The report indicates that since his surgery, the Veteran's legs fall asleep while working and that he has had trouble rehabilitating, noting that his back seizes up.  The report indicates that the Veteran relates his symptoms to the surgery and reports that he has "event-driven pain" in his back.  The report indicates no radicular symptoms, flare-ups, range of motion problems, or functional loss and that the Veteran has guarding of the back not resulting in abnormal gait or abnormal spinal contour.  The report indicates no muscle atrophy, normal muscle strength, no radiculopathy.

At the October 2017 hearing, the Veteran stated that he has pain and numbness in his upper and lower extremities and that he cannot stand or walk more than an hour and that these problems began after the surgery.  During the hearing the Veteran indicated that his back locks up and stated that he cannot get out of bed sometimes, noting that it happens "maybe three or four times a week" and he takes medication.  He stated that he has never been prescribed bed rest for incapacitating episodes and that his problems with his upper and lower extremities all started after the surgery.

The Veteran underwent a VA examination in April 2017.  The report indicates that the Veteran's current symptoms include pain located in the low back, bilateral, more on the right then on the left.  Current treatment involves medication and without medication, pain is at least moderate and sometimes severe.  The report notes that the Veteran's condition is aggravated by having a bowel movement to moderate or severe pain for hours without medication.  The examiner notes that the Veteran has a jolting pain, occurring many times a day, and that the Veteran tries not to lift anything over 40 pounds because it may cause severe pain.  The report indicates that no cane or walker is used and that the Veteran indicated that he could walk for about 45 minutes with breaks.

Regarding range of motion and functional limitation, the examination report indicates that extension was noted as 0 to 20 degrees.  The examiner noted that pain on examination does not result in or cause functional loss and that range of motion does not contribute to a functional loss.  Examiner notes evidence of pain with weight bearing and that there is objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examination report notes that pain causes functional loss.  However, the examiner notes that an examiner would need to be present after repetitive use in order to assess functional limitations or additional loss of range of motion.

The report indicates range of motion findings, noting extension listed as 0 to 20 degrees, with normal being 30 degrees.  Other findings were within normal range, indicating forward flexion as 0 to 90, right lateral flexion as 0 to 30, left lateral flexion as 0 to 30, right lateral rotation as 0 to 30, and left lateral rotation as 0 to 30 degrees.  The examiner notes that passive range of motion testing could not be performed and that there was evidence of pain when the joint was used in non-weight bearing.  This is sufficient as to addressing the examination requirements of 38 C.F.R. § 4.59.  

The examiner notes that the Veteran has muscle spasms of the back, not resulting in abnormal gait or abnormal spinal contour and notes no guarding.  The report indicates that straight leg testing of both legs was negative.  The examiner noted no ankylosis of the spine indicated.  The examiner noted that the Veteran has IVDS of the thoracolumbar spine but that he has not required bed rest.

The report notes functional impact due to his thoracolumbar spine condition, indicating that "Due to the lumbar spine condition, the Veteran cannot sit for a prolonged time, cannot stand for more than a brief period in one place, cannot lift/carry heavy items, and cannot perform strenuous activities."

The April 2017 examination report indicates that the Veteran reported no flare-ups of the thoracolumbar spine (back).

A higher rating of 20 percent is not warranted because forward flexion of the thoracolumbar spine is greater than 60 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The record indicates no evidence of ankylosis of the thoracolumbar spine.  Accordingly, the Board concludes that a rating in excess of 10 percent for the Veteran's back disability is not warranted.

The Board has considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under DC 5242.  However, there is no evidence of record that the Veteran was prescribed bed rest at any point during the appeal period.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected thoracolumbar spine disability is not warranted based on functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has reported pain on numerous occasions.  The Board further observes that the Veteran has reported experiencing functional limitations, to include difficulty standing and walking for long periods, because of his back disability.  Despite the Veteran's reports of pain, the VA examinations documented that the initial range of motion measurements were not changed by considerations of objective evidence of pain or repetitive use testing.  As noted above, the rating criteria for a rating of 20 percent disability rating requires a finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  As such, the Board finds that the effect of the pain in the Veteran's thoracolumbar spine is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's low back disability is not warranted.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The evidence of record does not, however, reflect the degree of functional limitation needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned ratings are appropriate.

After a review of the pertinent evidence, the Board determines that a rating higher than that already assigned is not warranted for the Veteran's service-connected djd.  Based on the above, the Veteran's back disability has been manifested by pain, limitation of extension to no less than 20 degrees, limitation of forward flexion to no less than 90 degrees, a combined range of motion of 230 degrees, and subjective complaints of radiculopathy.  When these symptoms are applied to the rating criteria, they are consistent with the current 10 percent rating.  38 C.F.R. § 4.71a, DC 5003-5242.  The criteria for a higher rating have not been met.  Thus, a rating higher than the current 10 percent is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for the Veteran's back condition.  Hence the appeal as to a higher rating must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Furthermore, the Board has considered whether a separate rating is required for any neurological component of the Veteran's lumber spine disability, under 38 C.F.R. § 4.71a, Note (1).  Under 4.124a, for the sciatic nerve under DC 8520 complete paralysis results in an 80 percent rating.  Incomplete paralysis noted as severe, with marked muscular atrophy results in a 60 percent rating; moderately severe, a 40 percent rating, moderate, a 20 percent rating, and mild, a 10 percent rating.  In this case, the objective medical evidence has associated symptoms of neurologic abnormalities with the Veteran's back disability, as noted above with the service-connection of the numbness and tingling of the Veteran's bilateral lower extremity numbness and tingling.  Thus, a separate rating for this associated objective neurologic abnormalities is warranted.

The April 2017 VA examination report indicates that the Veteran has intermittent, usually dull pain in both the right and left lower extremity, noted as mild; severe paresthesias and/or dysesthesias of the right and left lower extremity; severe numbness of the right and left lower extremity.  The examiner notes that the severe paresthesias and severe numbness pertain to the Veteran's report when he is sitting on the toilet for more than 7 minutes, but that once he is able to stretch his legs out the symptoms resolve pretty soon after.  The examination report indicates that the nerve roots involved are noted as L4/L5/S1/S2/S3 (sciatic nerve), bilateral.  The report indicates the severity of radiculopathy bilaterally is moderate.

As such, a separate rating for the Veteran's radiculopathy of the bilateral lower extremities is warranted under DC 8520.  The consistency and degree of the impairment as reported by the Veteran warrants a moderate incomplete paralysis rating for each lower extremity.  In this regard, the examiner stated that the severity of the radiculopathy was moderate, bilaterally.  While, the report also indicates that but severe paresthisias and/or dysesthesias and severe numbness the examiner clarified that this only occurs in the limited context of sitting on the toilet for more than 7 minutes and resolves quickly.  Thus, his disability picture is best viewed as moderate incomplete parlysis.  Under the rating criteria for the sciatic nerve, a moderate impairment warrants a 20 percent rating for the Veteran's numbness, tingling and pain of the left and right lower extremities.  38 C.F.R. § 4.71a, DC 8520.

Based on the foregoing, the Board concludes that the Veteran's low back disability has been no more than 10 percent disabling for the period on appeal so far as non-neurologic manifestations.  Reasonable doubt has been resolved in favor of the Veteran in granting a separate 20 percent rating for bilateral lower extremity radiculopathy in conjunction with his lumbar spine disability.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C. Extraschedular

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of hypertension, degenerative joint disease, and radiculopathy of the bilateral lower extremities are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2017) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disabilities.  Therefore, no further discussion of a TDIU is necessary.


ORDER

Service connection for numbness and tingling, to include arthritis and bursitis of the bilateral lower extremities, is granted to the extent that it is part of the Veteran's already service connected djd of L4-L5..

Service connection for numbness and tingling, to include arthritis and bursitis of the bilateral upper extremities, is denied.

Entitlement to a compensable rating for service-connected hypertension is denied.

Entitlement to an increased rating, in excess of 10 percent, for service-connected degenerative joint disease (djd) of L4-L5 is denied.

A separate disability rating of 20 percent, but no greater, for associated moderate, incomplete paralysis of the sciatic nerve of the left lower extremity is granted, subject to the regulations governing the disbursement of monetary benefits.

A separate disability rating of 20 percent, but no greater, for associated moderate, incomplete paralysis of the sciatic nerve of the right lower extremity is granted, subject to the regulations governing the disbursement of monetary benefits.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


